In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1089V
                                   Filed: December 15, 2016
                                        UNPUBLISHED

****************************
HEATHER STURTZE,                          *
                                          *
                     Petitioner,          *     Damages Decision Based on Proffer;
v.                                        *     Tetanus-Diphtheria-Acellular Pertussis
                                          *     (“Tdap”) Vaccination; Shoulder Injury
SECRETARY OF HEALTH                       *     Related to Vaccine Administration
AND HUMAN SERVICES,                       *     (“SIRVA”); Special Processing Unit
                                          *     (“SPU”)
                     Respondent.          *
                                          *
****************************
Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Kathryn Ann Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On August 31, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her September 16, 2015 tetanus-diphtheria-
acellular pertussis (“Tdap”) vaccination. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On October 25, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On December 14, 2016, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$75,000.00. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,000.00 in the form of a check payable to
petitioner, Heather Sturtze. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                     )
    HEATHER STURTZE,                                 )
                                                     )
                 Petitioner,                         )
                                                     )   No. 16-1089V
    v.                                               )   Chief Special Master Dorsey
                                                     )   ECF
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                 Respondent.                         )
                                                     )


                       PROFFER ON AWARD OF COMPENSATION

         On October 25, 2016, the Chief Special Master issued a Ruling on Entitlement finding

that petitioner was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (“SIRVA”).

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$75,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $75,000.00, in the form of a check payable to petitioner.

Petitioner agrees.




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 1
                               Respectfully submitted,

                               BENJAMIN C. MIZER
                               Principal Deputy Assistant Attorney General


                               C. SALVATORE D’ALESSIO
                               Acting Director
                               Torts Branch, Civil Division

                               CATHARINE E. REEVES
                               Acting Deputy Director
                               Torts Branch, Civil Division

                               LINDA RENZI
                               Senior Trial Counsel
                               Torts Branch, Civil Division

                               /s/ Kathryn A. Robinette
                               KATHRYN A. ROBINETTE
                               Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146
                               Benjamin Franklin Station
                               Washington, D.C. 20044-0146
                               Phone: (202) 616-3661
Dated: December 14, 2016       Fax: (202) 616-4310




                           2